Thomas, J.
The question raised by the declaration and demurrer is, whether the plaintiff was entitled to receive the sum of fifteen thousand dollars at the decease of his mother, Mrs. Griswold, or at the decease of the testator’s widow, Mrs. Heard. The answer to the question is to be found in the will itself.
It is plain, we think, from an analysis of the provisions of the will, that the word “ legacy,” as used by the testator, applies to the principal sum of fifteen thousand dollars, and not to the income and profits of that sum. The direction that the “ two preceding legacies,” that is, the legacy of one thousand dollars given to his grandson, and that given in trust for his daughter Ann, shall be “ raised by his executors as soon after the settlement of his estate as they shall think expedient,” refers obviously to the principal sum of fifteen thousand dollars, and would be insensible if applied to the income and profits of that sum, payable quarter-yearly during the life of his daughter, the cestui que trust. This is made certain by the considerations that the trustee and executors are different persons; that the direction is to the executors to raise a sum to be paid to the trustee; and that the mode of its investment is left to the discretion of the trustee, and not of the executors.
In the final distribution of his estate, the testator treats the principal sum as the legacy, speaking of the fifteen thousand dollars as given in trust for his daughter, and directing that it shall be taken as a portion of the third part given to her children, adding that “ it,” that is, the sum of fifteen thousand dollars, “ is not to be paid over to her children till the capital shall fall in at her death.”
If this be the use of the word legacy by the testator, it folows that Mrs. Heard has no title to the income and profits of *326this sum of fifteen thousand dollars. The language of the will is explicit. “ I give to my wife, during life, the income and profits of all my real and personal estate, except the legacies above mentioned,” that is, except the legacy of one thousand dollars given to my grandson, the legacy of fifteen thousand dollars given in trust for my daughter, and the specific legacy given to my wife for her own absolute use.
The only question remaining is whether the payment of the fifteen thousand dollars is to be postponed till the decease of Mrs. Heard. Having ascertained that Mrs. Heard has no interest in the income of that sum, there would seem to be no good reason for such postponement. On the other hand, the will clearly indicates the intention of the testator to make immediate provision for Mrs. Griswold. The reason which induced the testator to make such provision for the mother would seem to apply with equal force to her children. But we are not left to conjecture, however reasonable, as to the time when this legacy of fifteen thousand dollars is to be paid to the children or child of Mrs. Griswold. When the testator says, “ it ” (the fifteen thousand dollars) “ is not to be paid to her children till the capital shall fall in at her death,” he fixes the time of payment. The necessary implication, in the absence of other provisions, is that at her death it is to be paid over. Demurrer overruled.